Case 2:20-cv-01210-KJD-DJA Document 1 Filed 06/25/20 Page 1 of 5
18.44 (Rey. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor Supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of.court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
Nathan Bianco Target Corporation
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant .
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

 

 

 

 

 

 
     

 

 

 

  

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

(€) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Ryan Kerbow, Esq., Bernstein and Poisson LLP, 320 S. Jones Alan W. Westbrook, Esq., PERRY & WESTBROOK, 1701 W.
Boulevard, Las Vegas, NV 89107 Charleston Boulevard #200, Las Vegas, Nevada 89102
Il. BASIS OF JURISDICTION (Place an “X" in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government 03 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (K 1 } 1 Incorporated or Principal Place o4 44
of Business In This State
GO 2 U.S. Government 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place O5 Os
Defendant (ndicate Cinzenship of Parties in Item I) of Business In Another State
Citizen or Subject of a O 3 OO 3 Foreign Nation Oo6 6
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
iS -CONTRACT. © BS TORTS = oS <FORFEITURE/PENALTY |. BANKRUPTCY. OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY  |0 625 Drug Related Seizure (I 422 Appeal 28 USC 158 CY 375 False Claims Act
© 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 [C423 Withdrawal 376 Qui Tam (31 USC
© 130 Miller Act C315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability O 367 Health Care/ © 400 State Reapportionment
C150 Recovery of Overpayment | CI 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS [0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights 1 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability C 830 Patent 0 450 Commerce
152 Recovery of Defaulted Liability OG 368 Asbestos Personal CO 835 Patent - Abbreviated (1 460 Deportation
Student Loans CF 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability a 840 arademark Corrupt Organizations
CJ 153 Recovery of Overpayment Liability PERSONAL PROPERTY [E: LABOR: u SURTTY =} 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle © 370 Other Fraud aie 710 Fair Labor Standards qj 861 HIA (13958) C1 490 Cable/Sat TV
O 160 Stockholders’ Suits 0 355 Motor Vehicle G 371 Truth in Lending Act O) 862 Black Lung (923) C7 850 Securities/Commodities/
© 190 Other Contract Product Liability C3 380 Other Personal CF 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
0 195 Contract Product Liability | Q 360 Other Persona! Property Damage Relations 0 864 SSID Title XVI © 890 Other Statutory Actions
0 196 Franchise Injury © 385 Property Damage G 740 Railway Labor Act © 865 RSI (405(g)) © 891 Agricultural Acts
(7 362 Personal Injury - Product Liability O 751 Family and Medical C) 893 Environmental Matters
Medical Malpractice Leave Act C) 895 Freedom of Information
I = REAL PROPERTY: CIVIL RIGHTS. | PRISONER PETITIONS: |] 790 Other Labor Litigation i. FEDERAL TAX SUITS ©. Act
(J 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement C870 Taxes (U.S. Plaintiff 896 Arbitration
3 220 Foreclosure 01 441 Voting 0) 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
O 230 Rent Lease & Ejectment OG 442 Employment CJ 510 Motions to Vacate C) 871 IRS—Third Party Act/Review or Appeal of
C} 240 Torts to Land C 443 Housing/ Sentence 26 USC 7609 Agency Decision
C245 Tort Product Liability Accommodations CF 530 General C1 950 Constitutionality of
© 290 All Other Real Property 0 445 Amer. w/Disabilities -| J) 535 Death Penalty —IMMIGRATION. State Statutes
Employment Other: O 462 Naturalization Application
© 446 Amer. w/Disabilities -] 540 Mandamus & Other |} 465 Other Immigration
Other CO 550 Civil Rights Actions
(3 448 Education CF 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
1 Original {K%2 Removed from O 3  Remanded from O 4 Reinstated or © S Transferred from © 6 Multidistrict (1 8 Multidistrict
Proceeding State Court. Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes antess diversity):
VI. CAUSE OF ACTION [28U-S.C.1441
. Brief description of cause:
Premises liability slip and fall
VU. REQUESTED IN CO) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: — {Yes No
VII. RELATED CASE(S)
IF ANY (See instructions):
JUDGE L) DOCKET NUMBER

 

 

 

 

va J
DATE } J 2. Bory JPA. TIQRNEY OF "bye }
FOR OFFICE USE ONLY — Llp. Le, eC

RECEIPT #4 AMOUNT APPLYING IFP JUDGE MAG. JUDGE
oOo SS SN DN OW BP WD KN eS

NO Nw NHN NHN HN NO RR DR wm pw meee het
SoS SI DN  F& WY HN & DBD Oo OD I DR WA BP WO NN SK |

Case 2:20-cv-01210-KJD-DJA Document1 Filed 06/25/20 Page 2 of 5

ALAN W. WESTBROOK, ESQ.

Nevada Bar No. 006167

PERRY & WESTBROOK,

A Professional Corporation

1701 W. Charleston Boulevard #200

Las Vegas, Nevada 89102

Telephone: (702) 870-2400

Facsimile: (702) 870-8220

Email: awestbrook@perrywestbrook.com
Attorney for Defendant Target Corporation

UNITED STATED DISTRICT COURT

DISTRICT OF NEVADA
NATHAN BIANCO, an individual CASE NO::
Plaintiff,
VS. DEFENDANT TARGET

 

CORPORATION’S PETITION FOR
REMOVAL AND DEMAND FOR JURY
TRIAL

TARGET CORPORATION, a foreign
corporation; DOES 1 through 100; and ROE
CORPORATION 101 through 200, inclusive

Defendant(s).

 

 

 

 

DEFENDANT TARGET CORPORATION’S PETITION FOR REMOVAL AND
DEMAND FOR JURY TRIAL

PLEASE TAKE NOTICE that Defendant TARGET CORPORATION, by and through its
attorney Alan W. Westbrook, Esq. of PERRY & WESTBROOK, a Professional Corporation,
hereby removes this action from the Eighth Judicial District Court of the State of Nevada, in and
for Clark County, Nevada, to the United States District Court for the District of Nevada, pursuant
to Section 1441 of Title 28 of the United States Code (Diversity of Citizenship).

This removal of this action is based upon the following:

 
Oo OF NY DBD CT FB WD HN Re

NO NO NY DY BD NO RNY NDR eek pk
ao 4 DHA BP WY HNO | DCD O DB wD? HD WN BB WD LO &! |

 

 

Case 2:20-cv-01210-KJD-DJA Document 1 Filed 06/25/20 Page 3 of 5

1. This action is a civil action within the meaning of Acts of Congress relating to
removal of cases.

2. | Plaintiff Nathan Bianco filed a Complaint for damages in the Eighth Judicial
District Court, in and for Clark County, Nevada (the State Court). The State Court assigned this
matter number A-20-815180-C. The Complaint alleged a cause of action for negligence against
Defendant (a copy of the original Complaint is attached as Exhibit A).

3. The Complaint filed alleges damages “in a sum in excess of $15,000.00.”

4, Plaintiff's counsel submitted a correspondence dated December 17, 2019, in
which the injuries of Plaintiff were described as persistent bilateral knee pain and cervical spine
pain. The Plaintiff underwent MRI studies of the right knee and cervical spine, as well as nerve
conduction studies. Treatment included PRP injections to both knees. The medical special
damages related to the medical treatment amounted, at that time, to $26,781.65. Plaintiff further
asserted that the injuries sustained had interfered greatly with his responsibilities and overall life
enjoyment and that he continued to suffer at the time of the correspondence. The Plaintiff
concluded the letter by demanding an amount many times the $75,000.00 jurisdictional threshold
of this Court’s jurisdiction. Plaintiff's counsel was requested to stipulate that the amount in
controversy would be less than the $75,000.00 threshold, however, this request was denied.

5. Removal to this Court is based upon the receipt of the Complaint, the Plaintiff's
counsel’s demand letter, and the provided medical records and bills. See 28 U.S.C. § 1446(b)(1)
The Defendant was served with the Complaint , by service on their resident agent on June 5,
2020, and therefore, this Petition is filed within 30 days after receipt by the defendant, through
service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon which

such action or proceeding is based.

 
Oo eo NN DD A BP WH PO &

NH NY HO NY NY DN DD DR DR ttt
ao 4 Dn HM FSF YW NY F&F DTD OD DMD aI DW BB WwW HB & Oo

 

 

Case 2:20-cv-01210-KJD-DJA Document 1 Filed 06/25/20 Page 4 of 5

6. This Court has original jurisdiction over the claims alleged here for the reasons
set for below:

a. According to the Complaint Plaintiff is, and was at all times relevant, a
resident of Clark County, Nevada.

b. Defendant, Target Corporation, is incorporated in Minnesota, with its
principle place of business in Minnesota.

c, Based upon the Plaintiff's counsel’s letter, description of injuries, the
continuation of the suffering of Plaintiff, and the incurred medical expenses of $26,781.65.

d. The State Court action is a civil action between citizens of different States,
and the matter in controversy exceeds $75,000.00, exclusive of costs and interest. The District
Court has original jurisdiction over the matter pursuant to 28 U.S.C., Section 1332.

7. Defendant served a copy of this Notice of Removal on June 25, 2020, by filing a
Notice of Removal with the State Court and having it electronically served through the Court
filing system.
8. Defendant respectfully demands a trial by jury of the above-captioned matter.
//
//
//
//
//
//

//

 
Oo Oo NY DN NHN eR WH YP

NH NO NHN NY KN NN KN DR Rw we ke
oo NN Mh FPF WD NY KR DO RW NH NR Oh UB UDO OO

 

 

Case 2:20-cv-01210-KJD-DJA Document 1 Filed 06/25/20 Page 5 of 5

WHEREFORE, Defendant hereby removes the State Court Action pending as Case No.
A-20-815180-C in the Eighth Judicial District Court of the State of Nevada, in and for Clark
County, Nevada, to this Honorable Court.

DATED this 25" day of June, 2020.

PERRY & WESTBROOK
A Professional Corporation

/s/ Alan W_ Westbrook

ALAN W. WESTBROOK, ESQ.
Nevada Bar No. 6167

1701 W. Charleston, Suite 200

Las Vegas, Nevada 89102

Telephone: (702) 870-2400

Facsimile: (702) 870-2880

Email: awestbrook@perrywestbrook.com
Attorney for Defendant Target

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 25" day of June, 2020, a true and correct copy of the
foregoing was served upon the following counsel via the Court’s electronic filing and service
system:

Ryan Kerbow, Esq.
Bernstein and Poisson LLP
320 S. Jones Boulevard
Las Vegas, NV 89107
Attorney for Plaintiff
/s/ Jonna Linke
An Employee of PERRY & WESTBROOK,

A Professional Corporation

 
